Corrected Opinion

PER CURIAM.
On motion to modify, the previous opinion of this Court filed August 19,1998, is vacated and withdrawn, and the corrected opinion is substituted.
Because a thorough review of the record shows that there was no competent substantial evidence to support the appeals referee’s finding that the claimant was discharged for misconduct connected with work, General Tel. Co. of Fla. v. Board of Review, 356 So.2d 1357, 1358 (Fla. 2d DCA 1978)(“[I]t is the duty of this court ... to determine whether there was competent substantial evidence to support the decision of the appeals referee.”), we reverse the orders of the Unemployment Appeals Commission affirming the appeals referee’s denial of benefits and affirming the determination that there had been an overpayment of benefits.
Reversed.